                      Case 7:18-cv-07274-NSR-PED Document 53 Filed 03/31/21 Page 1 of 2
 Defendant is directed to submit a proposed order. The Clerk
 of the Court is directed to mail a copy of this endorsement
 to pro se Plaintiff and show service on the docket.


Dated: 3/31/2021
White Plains, NY                                                                                                          3/31/2021




                                                       STATE OF NEW YORK
                                                  OFFICE OF THE ATTORNEY GENERAL

        LETITIA JAMES                                                                                          DIVISION OF STATE COUNSEL
       ATTORNEY GENERAL                                                                                                LITIGATION BUREAU

                                                        Writer’s Direct Dial: (212) 416-8118


                                                                                 March 30, 2021
            Via ECF
            Hon. Nelson S. Román
            The Hon. Charles L. Brieant Jr.
            Federal Building and United States Courthouse
            300 Quarropas St.
            White Plains, NY 10601-4150

                                                    Re: Baptiste v. Griffin, 18 CV 7274 (NSR)
            Dear Judge Román:

                    This Office represents defendant C.O. Nagy (“Defendant”) in the above action. Pursuant
            to the Scheduling order adopted by the Court, C.O. Nagy’s motion for summary judgment is to be
            served on April 12, 2021, and filed on June 15, 2021. (Dkt. No. 50). In anticipation of filing the
            motion, we write pursuant to Section IV(A) of Your Honor’s Individual Rules, and the Southern
            District of New York’s Sealed Records Filing Instructions, to respectfully request leave to file,
            under seal, the photographs to be attached as exhibits to the Declaration of Michael Nagy in
            support of Defendant’s Motion for Summary Judgment. These photographs depict the West Mess
            Hall at the correctional facility and were taken on August 3, 2015, after the incident. The basis for
            this request is that publication of these photographs presents serious safety and security concerns
            that could jeopardize the correctional facility. This letter motion is being filed under public view,
            and the proposed sealed photographs are separately filed electronically under seal as related to this
            motion.

                   We also respectfully request, due to the safety and security concerns involved, that Plaintiff
            only be permitted to view, but not keep, the photographs in conjunction with Defendant Nagy’s
            declaration. The parties previously utilized such a procedure during the discovery process to
            review such security sensitive materials. Plaintiff was permitted to view approximately 15
            photographs, from the date of the incident, at the correctional facility in which he is housed. Should
            the Court grant the request, after serving the motion papers, arrangements will be made for Mr.
            Baptiste to review the photographs at his correctional facility.


                   28 Liberty Street, New York, New York 10005 ● Tel.: (212) 416-8610 ● Fax: (212) 416-6075 (Not For Service of Papers)
                                                              http://www.ag.ny.gov
        Case 7:18-cv-07274-NSR-PED Document 53 Filed 03/31/21 Page 2 of 2

                                                                                                             Page 2
Hon. Nelson S. Román
March 30, 2021


         We thank Your Honor for your attention to this matter.

                                                                              Respectfully Submitted,
                                                                                    /s/
                                                                              Julinda Dawkins
                                                                              Assistant Attorney General

Cc:      Malcolm Baptiste
         DIN 96-A-4708
         (Via Frist Class Mail)




      28 Liberty Street, New York, New York 10005 ● Tel.: (212) 416-8610 ● Fax: (212) 416-6075 (Not For Service of Papers)
                                                 http://www.ag.ny.gov
